Citation Nr: 0804229	
Decision Date: 02/06/08    Archive Date: 02/13/08

DOCKET NO.  06-05 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


ATTORNEY FOR THE BOARD

Amy M. Smith, Associate Counsel












INTRODUCTION

The veteran served on active duty from March 1982 to March 
1989.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Philadelphia, Pennsylvania.  Due to the veteran's subsequent 
change of residence, his claims file was transferred to the 
RO in St. Petersburg, Florida.  


FINDING OF FACT

No nexus between the veteran's active duty and his currently-
shown psychiatric disorder, characterized as schizoaffective 
disorder, has been demonstrated.


CONCLUSION OF LAW

Service connection for a psychiatric disorder, characterized 
as schizoaffective disorder, is not warranted.  38 U.S.C.A. 
§§ 1101, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that his current psychiatric disorder is 
the result of in-service trauma.  In particular, he explains 
that he was denied privileges to attend the funerals of two 
family members, and that he became depressed and suicidal as 
a result.  Thus, he feels that service connection for his 
psychiatric disorder is warranted. 




Duties to Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 38 
C.F.R. § 3.159(b)(1).  The U.S. Court of Appeals for Veterans 
Claims has held that VCAA notice should be provided to a 
claimant before the initial RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if 
VCAA notice is provided after the initial decision, such a 
timing error can be cured by subsequent readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental 
Statement of the Case (SSOC).  Mayfield v. Nicholson, 20 Vet. 
App. 537 (2006).  

The foregoing notice requirements were satisfied by an April 
2004 letter.  In addition, following the letter, the 
September 2005 SOC was issued, which provided the veteran 
with an additional 60 days to submit more evidence.  Thus, 
the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  

Also, to whatever extent the decision of the United States 
Court of Appeals for Veterans Claims (Court) in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as effective date, the Board finds no 
prejudice to the veteran in proceeding with the present 
decision.  As will be discussed in the following decision, 
the Board is denying the veteran's service connection claims.  
As such, no ratings or effective dates will be assigned. 

With regard to VA's duty to assist the veteran, the Board 
finds that all pertinent available treatment records 
necessary for an informed, complete decision have been 
obtained.  In this regard, the veteran only identified 
treatment beginning in 2004, records of which were obtained. 

 It is also observed, however, that  the veteran receives 
Social Security Administration (SSA)benefits, and that other 
than a June 2004 Notice of Award, and a psychological 
evaluation prepared for the Bureau of Disability 
Determination, no records from the SSA are currently 
contained in the claims file.  Nevertheless, the Board finds 
that the SSA records are not necessary to a decision on the 
claim before the VA.  In its decisions, the SSA is concerned 
with an applicant's current situation, whereas in 
adjudicating this claim for service connection, VA is 
concerned with evidence reflecting a nexus between a current 
disability and active military service, which in this case, 
took place more than fifteen years ago.  The record currently 
contains ample evidence reflecting the veteran's current 
situation and he has not asserted that SSA records are 
necessary to the adjudication of this appeal.  Thus, the 
Board finds that remand to obtain any SSA records pertaining 
to the veteran's disorder would constitute a waste of 
judicial and administrative resources, and that an informed 
and complete decision may be reached without the delay 
inherent in obtaining these records.  

The veteran also reported an 8 day in-patient stay at the VA 
Hospital in Brecksville, Ohio in March 2004.  However, the 
veteran has not specifically asserted that these records 
include a medical opinion concerning the etiology of his 
psychiatric problems, and as the medical evidence already 
associated with the claims file reflects the current presence 
of psychiatric disability, the Board is convinced that an 
informed and complete decision may be reached without 
obtaining these records. 

The Board also acknowledges that the veteran has not been 
accorded a VA examination pertinent to the claim on appeal.  
However, as will be discussed in the following decision, 
service medical records are negative for complaints of, 
treatment for, or findings of a psychiatric disorder, current 
treatment records reflect a post service work history of 14 
years as an aircraft mechanic until the plant closed in 2003 
with no intervening psychiatric treatment, and the post-
service medical records obtained contain no hint of a nexus 
between the veteran's active military duty and his currently-
shown psychiatric disorder.  Thus, a remand to accord the 
veteran an opportunity to undergo a VA examination that 
specifically addresses the etiology of the disorder on appeal 
is not necessary.  VA's duty to assist is not invoked where 
"no reasonable possibility exists that such assistance would 
aid in substantiating the claim."  Charles v. Principi, 
16 Vet. App. 370 (2002) & 38 U.S.C.A. § 5103A(a)(2).  See 
also & McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertinent to his claim 
under the VCAA.  Therefore, no useful purpose would be served 
in remanding this matter for yet more development.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no additional benefit flowing to the 
appellant.  The Court has held that such remands are to be 
avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Standard Of Review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.


General Laws And Regulations

Generally, service connection may be granted for any 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation in service of 
a pre-existing injury or disease.  38 U.S.C.A. § 1131 (West 
2002).  Service connection may be established by 
demonstrating that the disability was first manifested during 
service and has continued since service to the present time 
or by showing that a disability which pre-existed service was 
aggravated during service.  Service connection may be granted 
for any disease diagnosed after discharge from service, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303 (2007).

When a chronic disease such as a psychosis becomes manifest 
to a degree of 10 percent within one year of the veteran's 
discharge from service, such disease shall be presumed to 
have been incurred in service, even though there is no 
evidence of such disease during the veteran's period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2007). 

Analysis

Service medical records are negative for complaints of, 
treatment for, or findings of a psychiatric disorder.  In 
fact, a January 1989 separation examination reported normal 
psychiatric health.  The earliest medical evidence of record 
revealing a current psychiatric disorder is a March 2004 
letter from a VA outpatient clinic, which reported a 
diagnosis of schizoaffective disorder.  No link was indicated 
between the veteran's period of service and this disorder.

For the veteran to prevail on his claim, the evidence must 
show either continuity of symptomatology since service or a 
medical opinion linking his currently-shown psychiatric 
disorder to service.  Neither has occurred in this case.  
Although the Board acknowledges the veteran's contention that 
his psychiatric disorder began in service, there is no 
evidence of record showing a diagnosis of a psychiatric 
disorder upon discharge from service.  Indeed, the veteran's 
separation examination reported normal psychiatric health.  
Further, in the report of an April 2004 psychological 
evaluation, the veteran reported that he "had been 
experiencing mental problems since his first divorce in 
1997," which was eight years after separation from service.  
Likewise, the veteran reported a 14 year post service work 
history as an aircraft mechanic until the plant closed in 
2003.  As such, little probative value attaches to his 
contentions that his psychiatric disorder developed in 
service.  Additionally, there is no evidence showing a 
psychosis within one year of service (to trigger the 
application of the legal presumption of service connection 
for chronic disease).  In fact, the lengthy period without 
post-service treatment (e.g., until 2004, more than fifteen 
years after separation from service) weighs heavily against 
the claim.  Maxon v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  
While post-service medical records provide a diagnosis of a 
psychiatric disorder, they do not in anyway attribute the 
disorder to the veteran's period of service.  

Thus, the Board finds that the preponderance of the evidence 
is against the veteran's claim for service connection for a 
psychiatric disorder.  Service connection is not warranted, 
and the appeal is denied.  

 
ORDER

Service connection for a psychiatric disorder is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


